PER CURIAM.
Application for leave to appeal to the court of appeals denied on the ground that by section 190 of the Code of Civil Procedure appeals can be taken to that court only from determinations made by the appellate division of the supreme court. The judgment sought to be reviewed in this case was made by the justice of the supreme court, and not by the appellate division. The motion for reargument cannot be entertained by this branch of the court, but must be addressed to the justice who made the original determination.